
	
		III
		110th CONGRESS
		2d Session
		S. RES. 558
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2008
			Mr. Smith (for himself,
			 Mr. Durbin, Mrs. Lincoln, Mrs.
			 Dole, Mr. Casey,
			 Mrs. Boxer, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Designating June 10, 2008, as National Hunger
		  Awareness Day and authorizing the collection of food donations during
		  the period beginning May 12, 2008, and ending June 10, 2008, from concerned
		  Members of Congress and staff to assist families suffering from hunger and food
		  insecurity in the Washington, D.C., metropolitan area.
	
	
		Whereas food insecurity and hunger are a fact of life for
			 millions of low-income citizens of the United States and can produce physical,
			 mental, and social impairments;
		Whereas recent data published by the Department of
			 Agriculture show that 35,500,000 people in the United States live in households
			 experiencing hunger or food insecurity, and of that number, 22,800,000 are
			 adults and 12,600,000 are children;
		Whereas households with children had nearly twice the rate
			 of food insecurity as those without children;
		Whereas 3.3 percent of all United States households (3.8
			 million households) have accessed emergency food from a food pantry 1 or more
			 times;
		Whereas 55.5 percent of food-insecure households have
			 participated in at least 1 of the 3 major Federal food assistance programs: the
			 Federal food stamp program established by the Food Stamp Act of 1977 (7 U.S.C.
			 2011 et seq.), the school lunch program established by the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1751 et seq.), and the special
			 supplemental nutrition program for women, infants, and children established
			 under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
		Whereas the problem of hunger and food insecurity can be
			 found in rural, suburban, and urban portions of the United States, touching
			 nearly every community of the Nation;
		Whereas, although substantial progress has been made in
			 reducing the incidence of hunger and food insecurity in the United States,
			 certain groups remain vulnerable to hunger and the negative effects of food
			 deprivation, including the working poor, the elderly, homeless people,
			 children, migrant workers, and Native Americans;
		Whereas the people of the United States have a long
			 tradition of providing food assistance to hungry people through acts of private
			 generosity and public support programs;
		Whereas there is a growing awareness of the important
			 public and private partnership role that community-based organizations,
			 institutions of faith, and charities provide in assisting hungry and
			 food-insecure people;
		Whereas more than 50,000 local community-based
			 organizations rely on the support and efforts of more than 1,000,000 volunteers
			 to provide food assistance and services to millions of vulnerable people;
			 and
		Whereas all citizens of the United States can help
			 participate in hunger relief efforts in their communities by—
			(1)donating food and
			 money to such efforts;
			(2)volunteering for
			 such efforts; and
			(3)supporting public
			 policies aimed at reducing hunger: Now, therefore, be it
			
	
		That the Senate—
			(1)designates June
			 10, 2008, as National Hunger Awareness Day;
			(2)calls on the
			 people of the United States to observe National Hunger Awareness Day—
				(A)with appropriate
			 ceremonies, volunteer activities, and other support for local anti-hunger
			 advocacy efforts and hunger relief charities, including food banks, food rescue
			 organizations, food pantries, soup kitchens, and emergency shelters; and
				(B)by continuing to
			 support programs and public policies that reduce hunger and food insecurity in
			 the United States; and
				(3)authorizes the
			 collection of food donations during the period beginning May 12, 2008, and
			 ending June 10, 2008, from concerned Members of Congress and staff to assist
			 families suffering from hunger and food insecurity in the Washington, D.C.,
			 metropolitan area.
			
